Case 19-24647-ABA      Doc 72 Filed 01/16/20 Entered 01/17/20 00:33:07                 Desc Imaged
                            Certificate of Notice Page 1 of 4



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF NEW JERSEY
                                                                   Order Filed on January 14, 2020
                                                                   by Clerk
                                                                   U.S. Bankruptcy Court
                                                                   District of New Jersey

In Re:                                                Case No.:           19-24647-ABA

                                                      Chapter:            13
Jennifer and Ryan Kahoun
                                                      Judge:              Andrew B. Altenburg, Jr.
                            Debtors.




                     ORDER CONDITIONALLY VACATING DISMISSAL

           The relief set forth on the following pages, numbered two through three, is hereby ORDERED.




DATED: January 14, 2020
 Case 19-24647-ABA        Doc 72 Filed 01/16/20 Entered 01/17/20 00:33:07                        Desc Imaged
                               Certificate of Notice Page 2 of 4
In re Jennifer & Ryan Kahoun
Case No.: 19-24647-ABA
Order Conditionally Vacating Dismissal
Page | 2
__________________________________________________________________________________________


                 The Debtors having filed a motion to vacate dismissal of case; and the court having
        considered any objections filed; and for good cause shown; it is

                 ORDERED that the motion is granted and the order dismissing case is conditionally
        vacated effective on the date of this order. The vacating of the dismissal is EXPRESSLY
        CONDITIONED on the Debtors, within 14 days from the date of this order, (1) providing all
        outstanding documents to the Trustee; (2) paying any outstanding fees; and (3) scheduling a 341
        meeting of creditors. If the Debtors comply with these conditions, this order shall become a final
        order vacating dismissal. However, if the Debtors fail to comply with the terms of this order, the
        case will be dismissed WITH PREJUDICE—prohibiting the Debtors from filing a new bankruptcy
        case within 180 days from the date of dismissal of this case.

                 IT IS FURTHER ORDEDED that no actions taken during the period this case was
        dismissed were subject to the automatic stay or other provisions of the Bankruptcy Code;

                 IT IS FURTHER ORDERED that any deadline unexpired at the time of dismissal is
        nullified and reset as follows. Creditors and/or parties in interest have:
         1. until the original deadline fixed by the court to file a complaint to object to the Debtors’
              discharge or dischargeability of certain debts, or 60 days from the date of this order, whichever
              is later;
         2.    until the original deadline fixed by the court to file a proof of claim or required supplement,
              or 60 days from the date of this order, whichever is later; and
         3. until the original deadline fixed by the court to object to exemptions, or 30 days from the date
              of this order, whichever is later.

                 IT IS FURTHER ORDERED that the debtors must contact the case trustee to schedule a
        new date for the meeting of creditors, and must provide 21 days’ notice under Bankruptcy Rule
        2002(a)(1) of the new date to all creditors and parties in interest.

                 IT IS FURTHER ORDERED that the confirmation hearing is rescheduled to February
        26, 2020, at 9:00 A.M.
 Case 19-24647-ABA        Doc 72 Filed 01/16/20 Entered 01/17/20 00:33:07                        Desc Imaged
                               Certificate of Notice Page 3 of 4
In re Jennifer & Ryan Kahoun
Case No.: 19-24647-ABA
Order Conditionally Vacating Dismissal
Page | 3
__________________________________________________________________________________________


                IT IS FURTHER ORDERED that the Debtors must within 3 days of the date of this
        order, serve all creditors and parties in interest with a copy of this order and immediately thereafter
        file Local Form Certificate of Service.
        Case 19-24647-ABA              Doc 72 Filed 01/16/20 Entered 01/17/20 00:33:07                               Desc Imaged
                                            Certificate of Notice Page 4 of 4
                                               United States Bankruptcy Court
                                                  District of New Jersey
In re:                                                                                                     Case No. 19-24647-ABA
Jennifer Kahoun                                                                                            Chapter 13
Ryan Kahoun
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0312-1                  User: admin                        Page 1 of 1                          Date Rcvd: Jan 14, 2020
                                      Form ID: pdf903                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 16, 2020.
db/jdb         +Jennifer Kahoun,   Ryan Kahoun,   PO Box 246,   Haddon Heights, NJ 08035-0246

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 16, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 14, 2020 at the address(es) listed below:
              Isabel C. Balboa    on behalf of Trustee Isabel C. Balboa ecfmail@standingtrustee.com,
               summarymail@standingtrustee.com
              Isabel C. Balboa    ecfmail@standingtrustee.com, summarymail@standingtrustee.com
              Jennifer R. Gorchow    on behalf of Trustee Isabel C. Balboa jgorchow@standingtrustee.com
              U.S. Trustee   USTPRegion03.NE.ECF@usdoj.gov
                                                                                             TOTAL: 4
